        Case 1:21-cv-00433-JPW Document 33 Filed 04/06/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
EPSILON ENERGY USA, INC.,   :               Civil No. 1:21-CV-00433
                            :
        Plaintiff,          :
                            :
        v.                  :
                            :
CHESAPEAKE APPALACHIA, LLC, :
                            :
        Defendant.          :               Judge Jennifer P. Wilson
                                   ORDER
      AND NOW, on this 6th day of April, 2021, upon consideration of Plaintiff’s

notice of voluntary dismissal, see Doc. 31, IT IS ORDERED THAT this case is

DISMISSED WITHOUT PREJUDICE. The Clerk of Court is directed to close

the case.

                                    s/Jennifer P. Wilson
                                    JENNIFER P. WILSON
                                    United States District Court Judge
                                    Middle District of Pennsylvania
